          Case 2:20-cv-05029 Document 1 Filed 06/05/20 Page 1 of 10 Page ID #:1




 1   Anne Kramer (SBN 315131)
 2   LICHTEN & LISS-RIORDAN, P.C.
     729 Boylston Street, Suite 2000
 3   Boston, MA 02116
     (617) 994-5800
 4   akramer@llrlaw.com
 5   Attorney for Plaintiff
 6
                                 UNITED STATES DISTRICT COURT
 7
                                CENTRAL DISTRICT OF CALIFORNIA
 8
                                                          )
 9   ANNETTE WADE, individually and on behalf             )
     of similarly situated individuals,                   )       CLASS AND COLLECTIVE
10                                                        )       ACTION COMPLAINT
11                  Plaintiff                             )
                                                          )
12          v.                                            )
                                                          )
13   4PLAY GENTLEMAN’S CLUB,                              )
     d/b/a 4PLAY GENTLEMAN’S CLUB, and                    )
14   OLIVER BENDIG,                                       )
15                                                        )
                    Defendants.                           )
16                                                        )

17
            1.      Plaintiff Annette Wade (“Plaintiff” or “Wade”) brings this class and collective
18
     action on behalf of herself and all other exotic dancers who have worked at 4Play Gentlemen’s
19
     Club d/b/a 4Play Gentlemen’s Club (“4Play” or “the Club”), which is, upon information and
20
     belief, owned by Defendant Oliver Bendig. Plaintiff brings this case under the Fair Labor
21
     Standards Act of 1938, as amended, 29 U.S.C. § 201 et seq. (“FLSA”), on behalf of herself and others
22
     similarly situated, and pursuant to various provisions of the California Labor Code and Unfair
23
     Competition Law (“UCL”). Plaintiff alleges that Defendants have misclassified 4Play’s exotic
24
     dancers as independent contractors rather than employees and, in so doing, have violated various
25
     provisions of California and federal law, including: (Counts 1-2) the Fair Labor Standards Act,
26
     29 U.S.C. § 201, et seq., for failure to pay them minimum wage and overtime compensation for
27
28                                                    1
          Case 2:20-cv-05029 Document 1 Filed 06/05/20 Page 2 of 10 Page ID #:2




 1
     hours worked in excess of 40 a week, and for requiring dancers to pay fees and tip-outs, which
 2
     constitute unlawful kick-backs under the FLSA; (Count 3) Cal. Lab. Code §§ 1197 and 1194 for
 3
     failure to pay minimum wage; (Count 4) Cal. Lab. Code § 226(a) for failure to provide itemized
 4
     wage statements; (Count 5) California’s Unfair Competition Law, Business & Professions Code
 5
     §§ 17200, et seq.; (Count 6) Cal. Labor Code §2802 by requiring dancers to pay various
 6
     expenses that should have been borne by the employer; and (Count 7) Cal. Labor Code § 351
 7
     (enforceable through Cal. Bus. & Prof. Code § 17200) for failure to allow dancers to retain all
 8
     gratuities paid by customers.
 9
                                                  PARTIES
10
             2.       Plaintiff Annette Wade (“Wade”) is a resident of Los Angeles, California.
11
     Plaintiff has worked as an exotic dancer at 4Play Gentlemen’s Club since February of 2015.
12
             3.       Defendant 4Play Gentlemen’s Club (“4Play”) is an establishment where live
13
     topless, semi-nude or nude dance entertainment is presented to adult members of the general
14
     public. 4Play is located at 2238 Cotner Ave., Los Angeles, CA.
15
             4.       Defendant Oliver Bendig is an owner-operator of 4Play Gentlemen’s Club. He
16
     directs the operations of 4Play’s business and is directly involved in 4Play’s payroll and
17
     employee classification decisions.
18
                                       JURISDICTION AND VENUE
19
             5.       The court has subject matter jurisdiction under 29 U.S.C. § 201 et seq. (Fair Labor
20
     Standards Act), 28 USC § 1331 (federal question), and 28 U.S.C. § 1367 (supplemental
21
     jurisdiction).
22
             6.       Venue is proper in the Central District of California because the Defendants are
23
     located in Los Angeles County, in this judicial district, and because the events giving rise to the
24
     Complaint took place in Los Angeles, California, in this judicial district.
25
                                        FACTUAL ALLEGATIONS
26
             7.       4Play is an adult entertainment club located in Los Angeles, California.
27
28                                                     2
          Case 2:20-cv-05029 Document 1 Filed 06/05/20 Page 3 of 10 Page ID #:3




 1
             8.       4Play advertises that it is “AN UPSCALE GENTLEMEN’S CLUB” that
 2
     “showcase[s] on a nightly basis the most attractive girls in the word.”
 3
             9.       4Play classifies all exotic dancers who perform at its “gentlemen’s club” as
 4
     independent contracts, when in reality they are employees of the Club.
 5
             10.      There are between 40-50 exotic dancers working at 4Play on any given night, and
 6
     approximately 100 dancers at any given time who work for 4Play.
 7
             11.      Defendants have exercised extensive over the manner in which their exotic
 8
     dancers, including Plaintiff, perform their jobs and conduct themselves while on Defendants’
 9
     premises, including what dancers are allowed to wear and how much dancers can receive from
10
     customers for private dances and sessions.
11
             12.      For example, Defendants require dancers to wear upscale lingerie and required
12
     that dancers maintain a slim physique. Defendants have fired multiple dancers for gaining
13
     weight. Dancers were not allowed to use spray lotions and were not allowed to leave items in
14
     their lockers.
15
             13.      Likewise, Defendants have established set shifts for dancers. The standard night
16
     shift is 10:00 p.m. to 4:00 a.m. Dancers are required to schedule shifts in advance and are
17
     required to provide advance notice if they are unable to attend their scheduled shifts.
18
             14.      Dancers are also required to perform onstage during their shifts.
19
             15.      In addition, the Defendants are in the business of providing adult entertainment to
20
     its patrons. The dancers perform services in the usual course of this businesses, and without the
21
     dancers, Defendants would have no business.
22
             16.      For example, Plaintiff and other exotic dancers who worked at 4Play performed
23
     dances on stage, private dances, and VIP room dances for Defendants’ customers.
24
             17.      Likewise, 4Play posts a “Daily Line-Up” of exotic dancers on its website,
25
     documenting who is scheduled to perform each night at the Club.
26
             18.      Plaintiff and other exotic dancers who have worked at 4Play are also not engaged
27
28                                                     3
          Case 2:20-cv-05029 Document 1 Filed 06/05/20 Page 4 of 10 Page ID #:4




 1
     in an independently established trade or business. When they dance at 4Play, dancers wear the
 2
     “hat” of the club, rather than their own “hat” as an independent business.
 3
             19.     4Play maintains a website on which Defendants provide photographs and other
 4
     information regarding the dancers who perform at the Club, including advertising the specific
 5
     dates when dancers are working.
 6
             20.     Plaintiff and other exotic dancers are compensated solely through tips collected
 7
     directly from customers. Defendants do not pay Plaintiff and other exotic dancers any wages.
 8
             21.     In order to perform their job, the dancers are required to pay various fees in the
 9
     form of mandatory tip-outs of $10 to bartenders, $10 to security, and $20 to disc-jockeys (DJ’s).
10
             22.     Plaintiff and other exotic dancers at 4Play regularly work in excess of forty (40)
11
     hours a week.
12
             23.     Exotic dancers who work for 4Play have not received any wages from Defendants
13
     and have not received an overtime premium (or any wages) for hours worked in excess of forty
14
     (40) hours a week.
15
             24.     Instead, any compensation the dancers have received has come directly from
16
     patrons in the form of gratuities or tips.
17
             25.     Out of these gratuities or tips, the dancers are required to pay a portion back to
18
     4Play. The dancers are also required to share their tips with non-service employees who are not
19
     eligible to share in tips (such as bartenders, security, and DJs).
20
             26.     Even if these payments from patrons are deemed to be the dancers’ “wages”, the
21
     dancers have not been permitted to retain the full amount of these wages, since 4Play subtracts
22
     fees from these amounts (and requires the dancers to share them with other employees).
23
             27.     Due to their misclassification as independent contractors, Plaintiffs and other
24
     dancers have been required to bear expenses of their employment, including expenses for
25
     wardrobe that meets Defendant’s requirements. California law requires employers to reimburse
26
     employees for such expenses, which are for the benefit of the employer and are necessary for the
27
28                                                     4
          Case 2:20-cv-05029 Document 1 Filed 06/05/20 Page 5 of 10 Page ID #:5




 1
     employees to perform their jobs.
 2
            28.      Defendants have failed to provide Plaintiff and other dancers with itemized wage
 3
     statements showing the dancers’ hours worked, total wages earned, all deductions from wages,
 4
     and all other information required by Cal. Lab. Code § 226(a).
 5
                                    CLASS ACTION ALLEGATIONS
 6
            29.      Plaintiff brings this action as a class action pursuant to Federal Rule of Civil
 7
     Procedure 23, on behalf of all other dancers who have performed at 4Play and who have been
 8
     designated as “independent contractors” since four years prior to the filing of this complaint.
 9
            30.      Plaintiff and other class members have uniformly been misclassified as
10
     independent contractors.
11
            31.      The members of the class or classes are so numerous that joinder of all class
12
     members is impracticable.
13
            32.      Common questions of law and fact exist as to members of the class who have
14
     been misclassified as independent contractors. Among the questions of law and fact that are
15
     common to these dancers are:
16
                  a. Whether class members have been required to follow uniform procedures and
17
                     policies regarding their work for Defendants;
18
                  b. Whether the work performed by class members— nude or semi-nude dancing —
19
                     is within Defendants’ usual course of business, and whether such service is fully
20
                     integrated into their businesses;
21
                  c. Whether these class members have been required to bear the expenses of their
22
                     employment, such as expenses for their wardrobe.
23
                  d. Whether class members are entitled to receive an hourly rate of the applicable
24
                     California minimum wage for all hours worked at 4Play.
25
            33.      The named Plaintiff is member of the class or classes described above, who has
26
     suffered damages as a result of Defendants’ conduct and actions alleged herein.
27
28                                                       5
          Case 2:20-cv-05029 Document 1 Filed 06/05/20 Page 6 of 10 Page ID #:6




 1
              34.    The named Plaintiff’s claims are typical of the claims of the class or classes
 2
     described above, and the named Plaintiff has the same interests as the other members of the
 3
     class.
 4
              35.    The named Plaintiff will fairly and adequately represent and protect the interests
 5
     of the class members. The named Plaintiff has retained able counsel experienced in class action
 6
     litigation. The interests of the named Plaintiff is coincident with, and not antagonistic to, the
 7
     interests of the other class members.
 8
              36.    The questions of law and fact common to the members of the class or classes
 9
     predominate over any questions affecting only individual members, including legal and factual
10
     issues relating to liability and damages.
11
              37.    A class action is superior to other available methods for the fair and efficient
12
     adjudication of this controversy because joinder of all class members is impractical. Moreover,
13
     since the damages suffered by individual class members may be relatively small, the expense and
14
     burden of individual litigation makes it practically impossible for the members of the class
15
     individually to redress the wrongs done to them. Prosecution of this action as a class action will
16
     eliminate the possibility of repetitive litigation. There will be no difficulty in the management of
17
     this action as a class action.
18
                            COLLECTIVE ACTION ALLEGATIONS (FLSA)
19
              38.    Plaintiff also brings this action individually and as an opt-in, collective action
20
     pursuant to 29 U.S.C. § 216(b), on behalf of a class of all individuals who worked as exotic
21
     dancers at 4Play at any time within the three years prior to joining this lawsuit, who were
22
     misclassified as independent contractors and who were not paid minimum wage or overtime
23
     compensation as required by the Fair Labor Standards Act, and were subject to unlawful kick-
24
     backs under the FLSA.
25
              39.    Defendants employ individuals engaged in commerce or in the production of
26
     goods for commerce and/or handling, selling, or otherwise working on goods or materials that
27
28                                                     6
            Case 2:20-cv-05029 Document 1 Filed 06/05/20 Page 7 of 10 Page ID #:7




 1
     have been moved in or produced in commerce by any person, as required by 29 U.S.C. §§ 206-
 2
     207.
 3
             40.    Defendants’ annual gross volume of sales made or business done exceeds
 4
     $500,000.
 5
                                           CLAIM FOR RELIEF
 6
                        Count I: Minimum Wage and Overtime under the FLSA
 7
             41.    Plaintiff incorporates by reference the previous paragraphs of the Complaint.
 8
             42.    Pursuant to 29 USC § 206, an employer must pay employees at least the
 9
     minimum wage for all hours worked, and 29 USC § 207 provides that overtime wages must be
10
     paid by the employer when the employee works more than 40 hours per week.
11
             43.    The Defendants failed to pay Plaintiff and collective action members the
12
     minimum wage as required by 29 U.S.C. § 206.
13
             44.    The Defendants also failed to pay Plaintiff and collective action members
14
     overtime wages for work in excess of forty hours in a week, in violation of 29 U.S.C. § 207.
15
             45.    Defendants’ misclassification of dancers as independent contractors when they
16
     were really employees was knowing, willful, and intentional.
17
                             Count II: Unlawful Kickbacks under the FLSA
18
             46.    Plaintiff incorporates by reference the previous paragraphs of the Complaint.
19
             47.    The mandatory tip-outs that Defendants required from Plaintiff and the members
20
     of the collective constitute unlawful “kick-backs” to an employer under the FLSA, 29 U.S.C. §
21
     203(m).
22
             48.    29 U.S.C. § 203(m)(2) provides that “[a]n employer may not keep tips received
23
     by its employees for any purposes, including allowing managers or supervisors to keep any
24
     portion of employees’ tips, regardless of whether or not the employer takes a tip credit.”
25
             49.    The unlawful kickbacks received or required by Defendants were obtained
26
     knowingly, willfully, intentionally, or in bad faith.
27
28                                                     7
          Case 2:20-cv-05029 Document 1 Filed 06/05/20 Page 8 of 10 Page ID #:8




 1
               50.   Plaintiff and the members of the collective are entitled to an award of back pay
 2
     for all unlawful kickbacks required by Defendants.
 3
                       COUNT III: Violation of Cal. Lab. Code §§ 1197 and 1194
 4
               51.   Defendants’ conduct, as set forth above, in failing to pay their dancers minimum
 5
     wage for all hours worked as required by California law, violates Cal. Lab. Code §§ 1197 and
 6
     1194. This claim is brought on behalf of a class of similarly situated individuals who worked for
 7
     Defendants.
 8
                            COUNT IV: Violation of Cal. Lab. Code § 226(a)
 9
               52.   Defendants’ conduct, as set forth above, in failing to provide itemized wage
10
     statements, as required by California state law, violates Cal. Lab. Code § 226(a). This claim is
11
     brought on behalf of a class of all dancers who have worked for Defendants during the relevant
12
     time period.
13
                     COUNT V: Violation of Cal. Bus. & Prof. Code § 17200 et seq.
14
15             53.   Defendants’ conduct, as set forth above, violates the California Unfair

16   Competition Law, Cal. Bus. & Prof. Code § 17200 et seq. (“UCL”). Defendants’ conduct

17   constitutes unlawful business acts or practices, in that Defendants have violated California Labor

18   Code §§ 210, 226, 1194, 1197, and 2802. As a result of Defendants’ unlawful conduct, Plaintiff

19   and class members suffered injury in fact and lost money and property, including, but not limited

20   to unpaid wages, unpaid minimum wages, gratuities they were not allowed to keep, and expenses

21   that dancers were required to pay. Pursuant to California Business and Professions Code §

22   17203, Plaintiff and class members seek to recover restitution. Pursuant to California Code of

23   Civil Procedure § 1021.5, Plaintiff and class members who worked for Defendants in California

24   are entitled to recover reasonable attorneys’ fees, costs, and expenses incurred in bringing this

25   action.

26                           COUNT VI: Violation of Cal. Lab. Code § 2802

27
28                                                    8
          Case 2:20-cv-05029 Document 1 Filed 06/05/20 Page 9 of 10 Page ID #:9




 1
            54.     Defendants’ conduct, as set forth above, in misclassifying their dancers as
 2
     independent contractors, and failing to reimburse them for expenses they paid that should have
 3
     been borne by their employer, constitutes a violation of California Labor Code Section 2802.
 4
     This claim is brought on behalf of a class of similarly situated individuals who have worked for
 5
     Defendants during the relevant statutory period.
 6
 7
                             COUNT VI: Violation of Cal. Lab. Code § 351
 8
 9                   (Enforceable Through Cal. Bus. & Prof. Code § 17200 et seq.)

10          55.     Defendants’ conduct, as set forth above, in failing to permit dancers to retain all
11   gratuities, including dance fees, paid by customers, constitutes a violation of California Labor
12   Code § 351. This violation is enforceable pursuant to the California Unfair Competition Law
13   (“UCL”), Cal. Bus. & Prof. Code § 17200 et seq. Defendants’ conduct constitutes unlawful,
14   unfair, or fraudulent acts or practices, in that Defendants have violated California Labor Code
15   §351 in not permitting dancers to retain all gratuities, including dance fees, paid by customers.
16   As a result of Defendants’ conduct, Plaintiff and class members suffered injury in fact and lost
17   money and property, including the loss of gratuities to which they were entitled. Pursuant to Cal.
18   Bus. & Prof. Code § 17203, Plaintiff and class members seek declaratory and injunctive relief for
19   Defendants’ unlawful, unfair, and fraudulent conduct and to recover restitution.
20
21          WHEREFORE, Plaintiff requests that the Court enter the following relief:

22
                        a. Certification of this action as a class action pursuant to Fed. R. Civ. P. 23;
23
                        b. An order authorizing the issuance of notice to current and former
24
                            employees of Defendants who are potential members of the collective
25
                            action under the Fair Labor Standards Act, giving them the opportunity to
26
                            opt-in to this action;
27
28                                                      9
        Case 2:20-cv-05029 Document 1 Filed 06/05/20 Page 10 of 10 Page ID #:10




 1
                   c. Designation of Plaintiff as a representative of the putative class and
 2
                       collective action;
 3
                   d. Designation of Plaintiffs’ Counsel as Class Counsel for the putative class
 4
                       and collective action;
 5
                   e. An award of monetary damages to Plaintiff and Class and Collective
 6
                       Action Members in the form of restitution pursuant to Cal. Bus. & Prof.
 7
                       Code § 17200, and back pay for unpaid minimum wages and overtime
 8
                       compensation, reimbursement of all unlawful withholdings from
 9
                       Plaintiff’s and Class and Collective Action Members’ wages, together
10
                       with liquidated damages pursuant to federal law;
11
                   f. Pre-judgment and post-judgment interest;
12
                   g. Attorneys’ fees and costs; and
13
                   h. Such further relief as the Court deems just and proper.
14
15
                                                Respectfully submitted,
16
17                                              _/s/ Anne Kramer ____________
18                                              Anne Kramer (SBN 315131)
                                                LICHTEN & LISS-RIORDAN, P.C.
19                                              729 Boylston Street, Suite 2000
                                                Boston, MA 02116
20
                                                (617) 994-5800
21                                              akramer@llrlaw.com

22
23                                              Attorney for Plaintiff
                                                and the Proposed Class and Collective
24
25
26
     Dated:     June 5, 2020
27
28                                                10
